Title: To Benjamin Franklin from William Temple Franklin, 26 September 1784
From: Franklin, William Temple
To: Franklin, Benjamin


				
					Dear & Hond Sir,
					Devonshire Street, 26. Sept. 1784—
				
				Having just now learnt by young Mr. Alexander, that his Uncle purposes setting off for France tomorrow Morg at 5 a

Clock, I set down to acknowledge the rect of your kind Letter of the 13. Inst, and to return you my sincerest Thanks for your acquiescing so readily with my Request of a longer leave of Absence: I found hower that I should not be able to get through delivering my Letters, and the Invitations occasion’d by them, together with other Occupations of seeing some curious Cabinets here, sitting for Mr. West &ca. &ca. if I lost a Week by going to Seaford, so I e’en let my Father go alone: He return’d Yesterday—the Weather was so bad, that he could only bathe twice,—so I have rather gain’d by continuing here. I have not had the least Return of my Fever—and am otherwise very well—but meagre, notwithstanding the Turtle & other good Things I meet with almost every where.— It would be too long for a Letter to give you an Acct of my Proceedings— I shall reserve it ’till we meet,—which I shall do my utmost to make it about the time you have prescrib’d: We have here it is true fine long Morgs—but if you dine out, it is bed time when you have drank Coffee.— I have only been able to go to one Play on that Acct—& then I arriv’d at the second Act.—
				It grieves me much to learn that you suffer’d by your Attempt to go in a Carriage—pray dont try it again.
				I was present at Lunardis Expt—which was a very fine one as to the Ascension— Youll have seen Accts of it in the Papers.— Other Balloons are preparing,—& half Crown ones, by the means of Spirits of Wine, are as common at Night as the Stars. Several Accidents have already happend by them, but there is no Monsr Le Noir to put a stop to them.—
				
				I have sent both you & Mr. Jefferson, Pamphlets & Books by various occasions, have you recd any?— I am afraid likewise that you have not recd all my Letters: This is I think the 6th I have wrote you since I left Paris.
				Present my most respectful Compts. to Mr. Jefferson— inform him that his Press &ca. is pack’d up and will be forwarded by the first Vessel from this Port to Rouen, but unfortunately they are not frequent: what remains of the Sum he entrusted me with, shall be left as he desir’d, with Mr. Stockdale, subject to his Orders.
				Adieu—my dearest Sir, I dine to day with my Father & it’s time I should be gone.— Remember me very affectionately to all Friends—particularly the Brillon, Le Veillard & Dailly Familys, and believe me as ever—Your most dutiful & affece. Grandson
				
					W. T. Franklin
				
				
					PS. I could wish you would send me by the first Private Occasion, or by the Duke of Dorsets Courier—Half a dozen of your Engravings from Duplessis Picture—they can only be had of him.
					
					I have dined twice at Cheam, Mrs. H. has not yet said No.—I follow your Instructions, on that and every other head, very exactly.—
					
						B. Franklin Esq.—
					
				
			